DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7 and 16 – 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, US 2011/0287633.
Regarding Claim 1. Lee teaches a method of processing a substrate, comprising: 
positioning a substrate 1090 on a substrate support 1050, the substrate support disposed in a processing volume of a processing chamber 1025 (paragraph 19); 
flowing a processing gas comprising a hydrocarbon gas and a diluent gas into the processing volume (paragraphs 20, 33); 
maintaining the processing volume at a processing pressure less than about 100 mTorr (paragraph 38); 
igniting and maintaining a deposition plasma of the processing gas by applying a first power to one of one or more power electrodes of the processing chamber (paragraphs 23, 40 and 41); 
maintaining the substrate support at a processing temperature less than about 350 0C (paragraph 38); 
exposing a surface of the substrate to the deposition plasma (paragraphs 23 and 41); and 
depositing an amorphous carbon layer on the surface of the substrate (see abstract and paragraph 34) in paragraphs 20, 23, 33, 34, 38, 40 and 41.  
Regarding Claim 2, Lee teaches the deposited amorphous carbon layer has a density of more than about 1.8 g/cm3 in paragraph 39.
Regarding Claim 4, Lee teaches the deposited amorphous carbon layer has a film stress less than about 500 MPa in paragraph 39.
Regarding Claim 7, Lee teaches the hydrocarbon gas comprises one of CH4, C2H2, C3H8, C4H10, C2H4, C3H6, C4H8, CSH10, or a combination thereof in paragraph 43.
Regarding Claim 16, Lee teaches a ratio of hydrocarbon gas to diluent gas is between about 1:10 and about 10:1 in paragraph 42.  
  	Regarding Claim 17, Lee teaches the processing temperature is less than about 100 oC in paragraph 38.  
Regarding Claim 18, Lee teaches the processing pressure is less than about 20 mTorr in paragraph 38.
Regarding Claim 19, Lee teaches the diluent gas comprises H2, and wherein a ratio of the H2 to hydrocarbon gas in the processing gas is between about 0.5:1 and about 1:10 in paragraphs 39, 42 and 47.
Regarding Claim 20, Lee teaches each of the one or more power electrodes are part of the substrate support 1050 with reference to Fig. 1 in paragraph 22.
Regarding Claim 21 and 22, Lee teaches wherein the first power is an ac power between about 0.7 W and about 11.3 W per cm2 of a substrate receiving surface of the substrate support, wherein the first power has a frequency between about 350 kHz and about 100 MHz and further comprising applying a second power to one of the one or more power electrodes, wherein the second power is an ac power between about 0.14 Wand about 11.3 W per cm2 of the substrate receiving surface of the substrate support, wherein the second power has a frequency between about 350 kHz and about 100 MHz, and wherein the frequency of the first power is different than the frequency of the second power in paragraphs 40 and 41 using a dual frequency RF power source for the PECVD process.  
Regarding Claim 23, Lee teaches the limitations as was described earlier in rejecting Claims 1, 17 and 21 with reference to Fig. 1.
Regarding Claims 24 – 26, Lee teaches the limitations as was described earlier in rejecting Claims 7, 19 and 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2011/0287633 in view of Bailey, US 5,470,661.
Lee fails to teach wherein the deposited amorphous carbon layer has a Young's modulus of more than about 50 GPa.  
Bailey teaches forming amorphous carbon by using methods similar to that of Lee in which he teaches the deposited amorphous carbon layer has a Young's modulus of more than about 50 GPa in column 7, between lines 14 and 20 for the benefit of producing a film displaying superior properties under the “Technical Field” in Column 1.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Lee’s method can produce a deposited amorphous carbon layer having a Young's modulus of more than about 50 GPa for the benefit of producing a film displaying superior properties as was taught by Bailey under the “Technical Field” in Column 1.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2011/0287633 in view of Sandhu, US 2005/0056940.
	Lee fails to teach wherein the deposited amorphous carbon layer has an absorption coefficient (optical K) of less than about 0.15 at a wavelength of about 633 nm.  
Sandhu teaches forming amorphous carbon layer using methods similar to that of Lee that has an absorption coefficient (optical K) of less than about 0.15 at a wavelength of about 633 nm in paragraph 16 for the benefit of producing amorphous carbon layer that is transparent in the visible range in paragraph 16.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that Lee’s method can produce a deposited amorphous carbon layer having an absorption coefficient (optical K) of less than about 0.15 at a wavelength of about 633 nm for the benefit of producing amorphous carbon layer that is transparent in the visible range as taught by Sandhu in paragraph 16.
Claims 6, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2011/0287633 in view of Bailey, US 5,470,661 and Sandhu, US 2005/0056940.
	Regarding Claim 6, the limitation of this claim has been described earlier in rejecting Claims 2 – 5. 
Regarding Claim 27, the limitation of this claim has been described earlier in rejecting Claims 2 – 5 and 6. 
	Regarding Claim 28, Lee teaches the amorphous carbon layer 104 has a plurality of openings 140 formed therethrough, and wherein each of the each of the plurality of openings have a height to width ratio of more than about 2:1 (see fig. 2E) with reference to Fig. 2 in paragraphs 26 – 31.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 15, 2022